It is ORDERED that the motion to suppress the supplemental cross-appellant's brief (M-515) is granted. Plaintiff may file and serve a complying brief and appendix that does not include documents and information outside the record and that is limited to the issues on appeal on or before March 5, 2018. Defendants may file and serve a brief in response on or before March 29, 2018. Plaintiff may file a reply brief on or before April 18, 2018; and it is further
ORDERED that the motion for an extension of time within which to file a cross-respondent's brief (M-517) is granted. See disposition in M-515.